Case 1:12-cv-01466-ALC Document 36-13 Filed 08/26/19 Page 1 of 3

 

 

 
Case 1:12-cv-01466-ALC Document 36-13 Filed 08/26/19 Page 2 of 3

 

Page i of |
From: Deurlein, Jeff SEA [jeff.deurlein@siemens.com]
Sent: Tuesday, July 24, 2007 5:03 PM Slaw ;
To: Wasserman, Alan; Katz, Daniel : St __.
Cc: rsolomon@ssellenyc.com IG W ° (2\=
Subject: SSE MBE Utilization Plan

Response to Alan Wasserman (07-24-07 Final).pdf- Letter to Alan Wasserman (07-02-07 a).pdf; Letter by DEP
Mr Wassermann 07-13-2007.pdf, S5-3C5015 NYC DEP 26W-12E Proposal Rev 4 (06-01-07). pdf $5-3C5015

NYC DEP 26W-12E Scope of Supply Rev 4 {06-01-07). pdf

Attachments:

Al,

It was a pleasure to talk with you the other day regarding your concerns about the SSE MBE Utilization Plan. As discussed,
and in our conversation on July 23". |

attached is a letter addressing those questions you identified in your letter dated July 13!
have afso included the offer letter and scope of supply documents for the sale of equipment from Siemens to-d&RRey Electric
Contractors, Inc. | trust this will clarify SSE’s utilization of J&R as an MBE subcontractor on the 26" Ward 26W-12E contract.
Feel free to contact me (404-433-3241) or Bab Solomon (718-366-4062) if you have any questions. Thanks.

Dan, Al indicated that he would be out of the office and you would be handling his affairs when gone. I am not sure if he
has had a chance to discuss this with you. Please feel free to contact me if you have any questions.

Kind Regards,

leff Deurlein

 

7/25/2007

 
Case 1:12-cv-01466-ALC Document 36-13 Filed 08/26/19 Page 3 of 3

 

John Rey
Presidant

J&R Rey Electic Contractors, Inc
4411 Sixty-Fifth St.

Woodside, NY 11377

Subject: NYC DEP 26W-12E Power Distribution Equipment
Our Proposal: $5-3C5015 (Rev. 4)

Dear John,
Siemens Energy & Automation, inc. is pleased to present this firm price quotation for electrical power distribution
equipment and services for ihe NYC DEP 26W-12E contract. Our scope is in general agreement with the division
16 specification sections and related drawings. The following proposal describes the commercial terms and

’ conditions of saie.
Please review our technical specification and scope of supply documentation for details.

PROPRIETARY INFORMATION

The information contained in this Proposal and all relaled documents is Proprietary and confidential information
that belongs to SE&A. This information is being disclosed to you for the specific purpose of your evaluation of
SE&A as a contractor for a particular Project. By reviewing the information contained in these documents, you
agree to be bound to a confidentiality obligation with respect to this information. Specifically, you hereby agree
that (1) you will treat this information with the same level of care as you treat your own proprietary information; (2)
and (3) you will not

you will not discfose this information to third pariles without the prior written consent of SE&A;
beyond evaluating SE&A as a contractor and/or contracting with SE&A for the

use this information for any purpose
particular project quoted herein.

COMMERCIAL CONDITIONS

The following commercial conditions form an integral part of this quotation:

1. Price Basis

The prices are based upon Siemens’ Interp
agreement Upon the scope of supply. Individual prices, if given, ar

iotal package,

ratation of your Inquiry, subject to final clarification and mutual
@ valid only if purchased as part of the

The prices are firm in US $ far shipment in accordance with the stateci shipment schedule. The equipment
will be shipped FOB buyer's designated location in New York. No special packing is presenily included.

Shipping is included In our price.

Our prices are based on a sub supplier basis and therefore do not include any leadership fees. “Slemens
usiment to the equipment price in the event commodity prices

reserves the right to make a reasonable ad]
(including but not limited to copper, steel and oil) rise significantly from the market levels current as of the

date of this Offer."

Siemens Energy & Automation, inc.
Process Solulions Division, 100 Technology Drive, Alpharetta, GA 30005

 
